DETAILED ACTION
This office action is in response to the application filed on 12/05/2019.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/05/2019, 3/22/2021, 4/07/2021 and 06/08/2021 have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on December 05, 2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claims 16-20: term “computer-readable storage medium” as recited is a non-transitory type computer-readable storage medium based the specification disclosure (see paragraph [0027], “For compliance with current United States patent requirements, neither a computer-readable medium nor a computer-readable storage medium nor a computer-readable memory is a signal per se or mere energy under any claim pending or granted in the United States”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6:
Claim 6 recites the limitation "the diagnostic context" in line 6.  It is not clear whether it refers to “a primary diagnostic contest” or “a secondary diagnostic context” in claim 1. For the purpose of compact prosecution, Examiner treats “the diagnostic context” as – the second diagnostic context --.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of issued Patent No. US7,191,364 B2:
Instant Application
16/704,925
Patent
7,191,364 B2
Claim 1:
A system for identifying causes of computing functionality defects, the system comprising: a memory;  a processor in operable communication with the memory, the processor configured to perform computing functionality defect identification steps which include 
(a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, 
(b) extracting a secondary diagnostic context from the diagnostic artifact, 
(c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program, 
(d) submitting at least a portion of the diagnostic contexts to a software analysis service, 
(e) receiving from the software analysis service an analysis result ndicates a suspected cause of the computing functionality defect, and 

(f) identifying the suspected cause to a software developer;  

whereby the system provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts. 


1.  A method of troubleshooting software hangs on a computing device, the 
method comprising: 





capturing data associated with a hang;  

extracting attributes associated with the hang;  

comparing the extracted attributes to a 
database of issues to troubleshoot the hang;  performing on the computing 
device the comparison of extracted attributes to the database of issues;  
assigning the extracted attributes a value based on a history of hang events;  



determining a potential culprit for the hang event based on the assigned 
values;  and performing troubleshooting steps to quarantine the potential 
culprit;  wherein performing troubleshooting steps to quarantine the potential culprit comprises renaming a file. 

4.  The method of claim 1, wherein comparing the extracted attributes 
further comprises: identifying the hang;  and providing a user with a solution 
to the hang, if the solution is available.

A method for identifying causes of computing functionality defects, the method comprising automatically: 


procuring a secondary diagnostic context which is associated with a computing functionality defect of a program;  

ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program;  


in response to the submitting, receiving from the software analysis service an analysis result which indicates a suspected cause of the computing functionality defect;  and
identifying the suspected cause to a software developer;  

whereby the method automatically provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts. 

1.  A method of troubleshooting software hangs on a computing device, the method comprising: 

capturing data associated with a hang;  
extracting attributes associated with the hang;  

comparing the extracted attributes to a 
database of issues to troubleshoot the hang;  performing on the computing 
device the comparison of extracted attributes to the database of issues;  
assigning the extracted attributes a value based on a history of hang events;  


determining a potential culprit for the hang event based on the assigned 
values;  and performing troubleshooting steps to quarantine the potential 
culprit;  wherein performing troubleshooting steps to quarantine the potential culprit comprises renaming a file. 

4.  The method of claim 1, wherein comparing the extracted attributes 
further comprises: identifying the hang;  and providing a user with a solution 
to the hang, if the solution is available.

Product/Medium version of method claim 8
Claims 1+4


Claims 1, 8 and 16:
Claim 4 of issued patent (US7,191,364 B2) claims the limitations about (a) obtaining a diagnostic artifact associated with a computing functionality defect of a program (i.e., “data associated with a hang”), (b) extracting a secondary diagnostic context (i.e., “extracting attributes associated with the hang), (c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program (i.e., “comparing…and assigning the extracted attributes a value based on a history of hang events”), (d) submitting at least a portion of 
Claim 4 of issued patent US7,191,364 B2) does not explicitly claim a system to perform the recited limitation about (f) providing/identifying the suspected cause to a software developer. However claim 4 claims another limitation “performing troubleshooting steps to quarantine the potential culprit” (i.e., in claim 1 above) and providing/identifying “a solution to the hang” to a user/software developer (i.e., claim 4 above). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a system including processor and memory for implementation to provide all information including potential culprit/ suspected cause, and solution to a user/software developer for troubleshooting as addressed above.

Claims 1, 8, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of issued Patent No. US10,338,991B2:
Instant Application
16/704,925
Patent
10,338,991B2
Claim 1:
A system for identifying causes of computing functionality defects, the system comprising: a memory;  a 
(a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, 
(b) extracting a secondary diagnostic context from the diagnostic artifact, 
(c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program, 


















(d) submitting at least a portion of the diagnostic contexts to a software analysis service, 


(e) receiving from the software analysis service an analysis result which indicates a suspected cause of the computing functionality defect, and 

(f) identifying the suspected cause to [a software developer];  

whereby the system provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts. 


13.  A computing system, comprising: at least one processor;  and memory 

instructions, when executed, configure the computing system to: 



receive a diagnostic data package from a client computing device that is remote from the computing system, the diagnostic data package including: a problem scenario identifier that identifies a problem scenario indicative of a problem associated with the client computing device, and 
first problem-specific diagnostic data that is obtained from the client computing device and specific to the problem associated with the client computing device;  identify a 
problem-specific diagnostic analyzer, that is specific to the problem associated with the client computing device, based on mapping information that maps the problem scenario, to the problem-specific diagnostic analyzer;  run the problem-specific diagnostic analyzer to: obtain second problem-specific 
diagnostic data from a server environment in which the computing system is deployed, the second problem-

aggregate the first problem-specific diagnostic data and the second problem-specific diagnostic data to obtain aggregated;  

identify an estimated root cause for the problem scenario based on the aggregated data;  identify a suggested recovery action, based on the estimated root cause;  and communicating the suggested recovery action to the client computing device. 
 


Method version of claimed system above in claim 1
Claim 13
Claim 16
Product/Medium version of method claim 8
Claim 13


Claims 1, 8 and 16:

However, claim 13 claims identifying a suggested recovery action, based on the estimated root cause, and communicating the suggested recovery action to the client computing device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide all information including estimated root cause/ suspected cause, and solution/recovery action to software developer via the client device. One would have been motivated to do so to perform recovery action as addressed above.

Claims 1, 8, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of issued Patent No. US10,929,219B2:

Instant Application
16/704,925
Patent
10,929,219B2
Claim 1:
A system for identifying causes of computing functionality defects, the system comprising: a memory;  a processor in operable communication with the memory, the processor 


















(a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, 
(b) extracting a secondary diagnostic context from the diagnostic artifact, 
(c) transparently ascertaining a primary diagnostic context of the program which preceded the 
(d) submitting at least a portion of the diagnostic contexts to a software analysis service, 
(e) receiving from the software analysis service an analysis result which indicates a suspected cause of the computing functionality defect, and 

(f) identifying the suspected cause to a software developer;  

whereby the system provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts. 


17.  A computing system comprising: a communication system configured to: 
receive, from a client computing device, a problem scenario identifier that 
a problem scenario representing a problem associated with an application on the client computing device, the application comprising a client component of a service hosted by a server environment;  at least one processor;  and memory storing instructions executable by the at least one processor, wherein the instructions, when executed, configure the computing system to: 


identify a problem-specific diagnostic analyzer, that is specific to the problem associated with the application on the client computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  run the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem, the 
problem-specific diagnostic data including: first data representing execution of the application on the client computing device, and second data representing execution of the service hosted by the server environment;  identify a suggested recovery action based on the first data and the second 
 
18.  The computing system of claim 17, wherein the instructions, when 
executed, configure the computing system to: 

identify an estimated root cause of the problem scenario based on the problem-specific diagnostic data;  and identify the suggested recovery action based on the estimated root cause, data identifying the client computing system, root cause identifier information identifying the estimated root cause, recovery action identifier information identifying the suggested recovery action, suggestion status information indicative of whether the suggested recovery action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested recovery action. 


Method version of claimed system above in claim 1
Claim 18

Product/Medium version of method claim 8
Claims 18


Claims 1, 8 and 16:
Claim 18 of issued patent (US10,929,219 B2) claims the limitations: (a) obtaining a diagnostic artifact associated with a computing functionality defect of a program, (b) extracting a secondary diagnostic context, (c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program, (d) submitting at least a portion of the diagnostic contexts to a software analysis service using a software analysis service; (e) receiving from the software analysis service an analysis result which indicates a suspected cause of the computing functionality defect above, but does not explicitly claim a software developer for receiving the identified the suspected cause whereby the system provides the software developer with a debugging lead, but does not explicitly disclose a software developer for receiving the identified the suspected cause whereby the system provides the software developer with a debugging lead. However, claim 18 further claim providing user information including status information, and result information as addressed above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include estimated root cause/ suspected cause to the user or software developer. One would have been motivated to do so to providing more information/lead to the user/software developer for the purpose of debugging.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (Cheong et al., US 7,343,523B2) in view of Iyer (Iyer et al., US2017/0371768A1).
With respect to claim 1, Cheong discloses:
a system for identifying causes of computing functionality defects, the system comprising: a memory (i.e., Fig.3:306 – Memory); a processor (i.e., Fig.3:302 – CPU) in operable communication with the memory (i.e., Fig.3:314, communication interface for communicating with memory 306), the processor configured to perform computing functionality defect identification steps (i.e., “for web-based analysis of defective computer program” – see col.1 line 9) 99which include 
(a) obtaining a diagnostic artifact (i.e., “log data”, “application-specific Log Data”, and “program code” – Fig.3:230-234) associated with a computing functionality defect of a program (i.e., “defective program”, see Fig.5B,  step 5060 – Collect log data and program code associated with the log data from a defective program”), 
[(b) extracting a secondary diagnostic context from the diagnostic artifact, 
(c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program], 
(d) submitting at least a portion of the diagnostic contexts to a software analysis service (see Fig.5B, step 5080-5110,– “Provide analysis of the log data, application-specific log information, and the decompiled program code”), 
(e) receiving from the software analysis service an analysis result which indicates a suspected cause of the computing functionality defect (see Fig.5B:5120 – “Send instructions that repair or otherwise make the defective program work properly”: Notes: repair instruction is the analysis result for indicating repairing for the suspected cause), and 
(f) identifying the suspected cause to a software developer (i.e., Fig.5B -5120-5130, Receive instructions that repair or otherwise make the defective program work properly”);  
whereby the system provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts (i.e., col.14, lines 8-13, “a user of the software support provider computer 106 may use network application 110 to access those tools; to cause the remote computer 

Cheong does not explicitly discloses: extracting a secondary diagnostic context from the diagnostic artifact, and (c) transparently ascertaining a primary diagnostic context of the program which preceded the secondary diagnostic context during an execution of the program.
However, Iyer discloses: receiving/scanning diagnostic artifact (i.e., “Log-files” and “Decision Tree” – see Fig.1:S110-S120), and further (b) extracting a secondary diagnostic context (i.e., “a non-performed step”) from the diagnostic artifact (i.e., “Log-files” and “Decision Tree”, see Fig.1:S120-S140 – Scanning one or more Log-Files of a Software Application - Determining a Non-Performed Step, and paragraph , also see paragraph [0045], “a step can be determined which has not been executed due to the occurrence of the error (S140)”), (c) transparently ascertaining a primary diagnostic context (i.e., “Leaf node” – Notes, leaf node is the last node executed before the “non-performed step”) of the program which preceded the secondary diagnostic context during an execution of the program (see Fig.1:S150 – Determining a Leaf Node, and paragraph [0046], “The information may be provided in association with the step found to be not performed.  More in detail, the last node which has been performed at last may comprise a branch to a node being associated with the step which has not been executed and a further branch to a leaf node.  The leaf node may comprise information indicating the reason why the error/exception 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iyer’s detail implementation of the defective analysis based on the log files into Cheong’s software analysis service. One would have been motivated to do so to detect “reasons why a software application failed to provide expected functionality and to proactively alert a user when an error condition, exception or unexpected behavior of the software application is foreseen” (i.e., paragraph [0038], “for detecting reasons why a software application failed to provide expected functionality and to proactively alert a user when an error condition, exception or unexpected behavior of the software application is foreseen”).

With respect to claim 2, Iyer discloses:
wherein transparently ascertaining the primary diagnostic context comprises at least one of the following: automatically performing a static data flow analysis;  automatically scanning a log ; or automatically replaying at least a portion of the execution by using a time travel trace (i.e., Fig.1:S120 – “Scanning one or more Log-Files of a Software Application”). 
One would have been motivated to do so to for the purpose of identifying possible reason/cause as suggested by Iyer (i.e., paragraph [0038], “for detecting reasons why a software application failed to provide expected functionality and to 

 	With respect to claim 3, Iyer discloses:
wherein the memory contains and is configured by the diagnostic artifact, and the diagnostic artifact includes at least one of the following: an execution snapshot, an execution dump, a time travel debugging trace, a performance trace, a heap representation, or executable code (i.e., paragraph [0041], “The log files may include a plurality of steps being performed by the monitored software application in the respective usage scenario or error/exception”). 
One would have been motivated to do so to use execution dump/monitored execution as the diagnostic artifacts for the purpose of identifying possible reason/cause as suggested by Iyer (i.e., paragraph [0038], “for detecting reasons why a software application failed to provide expected functionality and to proactively alert a user when an error condition, exception or unexpected behavior of the software application is foreseen”).

With respect to claim 5, Cheong discloses:
wherein the system comprises at least one of the following diagnostic context extractors: a debugger, a time travel trace debugger, a performance profiler, a heap inspector, or a decompiler (i.e., Fig.5B:S5060-5110, “Receive at least part of the collected log data…”, “Decompile the program code…”, “Provide analysis of the log 
 
With respect to claim 6, Cheong discloses:
wherein the memory contains and is configured by the diagnostic context, and the diagnostic context includes at least one of the following: call stacks, exception information, module state information, thread state information, task state information, or decompiled source code (i.e., Fig.5B:S5070 - “Decompile the program code if it is not already decompiled”).
 
With respect to claim 7, Iyer discloses:
wherein the system further comprises the software analysis service, and the software analysis service includes or accesses at least one of the following: a machine learning model;  or a lookup mechanism which implements symptom-cause pairing (i.e., paragraph [0046], “So, based on the non-performed step it is possible to determine a leaf node (S150), extract information regarding the reason of the error/exception and its solution out of the leaf node (S160) thereby being able to provide a reason and/or a solution to the respective error/exception (S170)”; Also see Fig.2a-b and Fig4-5 – Note: for looking up reason/cause by using the symptom/unperformed step).
One would have been motivated to do so for the purpose of identifying possible reason/cause as suggested by Iyer (i.e., paragraph [0038], “for detecting reasons why a software application failed to provide expected functionality and to proactively alert a .

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong and Iyer as applied in claim 1 above in view of Mistry (Mistry et al., US7,681,182B1) and Grechanik (Mark Grechanik, US10,296,443B2).

With respect to claim 4, 
Cheong modified by Iyer does not explicitly discloses 
wherein the memory contains and is configured by data indicating at least one of the following symptom-cause pairs: a null reference symptom paired with a faulty assignment cause; a null reference symptom paired with a faulty function call result cause; a null reference symptom paired with a heap corruption cause;  a null reference symptom paired with a buffer overrun cause;  a null reference symptom paired with a reentrant overwrite cause;  a null reference symptom paired with a wrong database connection string cause;  a crash symptom paired with a double free cause;  a crash symptom paired with a use after free cause;  a crash symptom paired with a reentrant overwrite cause;  a crash symptom paired with a buffer overrun cause;  a crash symptom paired with a memory corruption cause;  a timeout symptom paired with a thread pool starvation cause;  a timeout symptom paired with an infinite loop cause;  a timeout symptom paired with a synchronization failure cause;  a timeout symptom paired with a task completion failure cause;  or an out of memory symptom paired with an extra event handlers cause. 

However, however Mistry discloses wherein the memory contains and is configured by data indicating symptom-cause pairs (i.e., “symptom database” for symptom and possible problems pairs, see Abstract, “Each stored graph structure can correspond to unique record of a symptom database. Each unique record can be associated with a determined problem. The matched results can be provided as possible problems causing the unexpected behavior of the software application”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mistry’s symptom database implementation to store different symptom-cause pairs for different defects/reasons as recited above into the symptom database. One would have been motivated to do so to identify possible problems/solutions based on the symptom as suggested by Mistry (i.e., col.8, lines 28-41, “The search symptoms procedure … Matching records can indicate known problems and solutions, which can be considered possible problems/solutions for a currently experienced problem”).

The combination of Cheong, Iyer, and Mistry does not explicitly discloses any one of the specific symptom-case pairs as addressed above.
However, Grechanik discloses a timeout symptom paired with an infinite loop cause (i.e., “…Example of symptoms of failures include but not limited to…computations that take much more time than they are supposed to, possible indicating infinite loops”, see col.1, lines 58-61).
.


Claims 8, 10-11, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (Iyer et al., US2017/0371768A1) in view of Cheong (Cheong et al., US7,343,523B2)
With respect to claims 8 and 16, Iyer discloses:
a method/computer-readable storage medium (i.e., “computer readable storage medium”- see paragraph [0029]) with instruction to perform the method for identifying causes of computing functionality defects (i.e., “a method finding the root cause of errors and/or unexpected behavior of a monitored software application”, see Abstract), the method comprising automatically: 
procuring a secondary diagnostic context (i.e., “a non-performed step”) which is associated with a computing functionality defect of a program (see Fig.1:S120-S140 – Scanning one or more Log-Files of a Software Application - Determining a Non-Performed Step, and paragraph [0045], “a step can be determined which has not been executed due to the occurrence of the error (S140)”);  
ascertaining a primary diagnostic context (i.e., “Leaf node” – Notes, leaf node is the last node executed before the “non-performed step”) of the program which preceded the secondary diagnostic context during an execution of the program (see Fig.1:S150 – Determining a Leaf Node, and paragraph [0046], “The information may be provided in association with the step found to be not performed.  More in detail, the last node which has been performed at last may comprise a branch to a node being associated with the step which has not been executed and a further branch to a leaf node.  The leaf node may comprise information indicating the reason why the error/exception occurred and may comprise also information how to remedy the error/exception.  So, based on the non-performed step it is possible to determine a leaf node (S150)”);
submitting at least a portion of the diagnostic contexts [to a software analysis service] (i.e., paragraph [0046], “extract information regarding the reason of the error/exception and its solution out of the leaf node”. Notes: submitting the leaf node for analysis/extracting service – see Fig.1:S160 – Extracting Information From a leaf node);  
in response to the submitting, receiving [from the software analysis service] an analysis result which indicates a suspected cause (i.e., “reason”) of the computing functionality defect (i.e., “thereby being able to provide a reason and/or a solution to the respective error/exception” see paragraph [0046] and Fig.1:S170);  and 
identifying the suspected cause to a software developer (i.e., paragraph [0046], “thereby being able to provide a reason and/or a solution to the respective 
whereby the method automatically provides the software developer with a debugging lead without requiring the software developer to navigate through the diagnostic contexts (i.e., paragraph [0038], “method for detecting reasons why a software application failed to provide expected functionality and to proactively alert a user when an error condition, exception or unexpected behavior of the software application is foreseen…find the reason for the error and advise the end user on the error, the reason for the error and a possible solution for the error.” Notes: computer implemented method without software developer to naviage.7 and).
Iyer does not explicitly disclose a software analysis service.
However, Cheong discloses such software analysis service (i.e., “Third-party computer” and “Software support provide computer”- see Fig.1, items 104-118; Also see “Web-based analysis tools/programs” – Fig.5A-B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheong’s software analysis service (“Web-based analysis tools/programs”) for analysis of defective computer program into Iyer. One would have been motivated to do so to reduce and eliminate cost for installing/maintain application in customer computer as suggested by Cheong (i.e., co.3, lines 4-10, “Thus, the invention reduces or eliminates the problems described above with respect to analyzing defective software programs in a timely, cost-effective manner.  Web-based analysis tools/programs eliminate the need to have such software installed and maintained on each software support 

With respect to claim 10, Iyer discloses:
 suggesting to the software developer a mitigation for reducing or eliminating the computing functionality defect (i.e., Fig.1:S170 – Providing a solution of the error and/or unexpected behavior based on the extracted information). 
 
With respect to claim 11, Iyer discloses:
wherein ascertaining the primary diagnostic context comprises at least one of the following: ascertaining where a variable was nulled; ascertaining where a task was triggered; or ascertaining where an event handler was added to an event source (i.e., Fig.5B, item 561 “CUSTOM_Insert”, and paragraph [0062], “if the step is missing the leaf node 570 associated with the decision diamond 560 may contain hint towards the reason of future unexpected behavior…”. Notes: “CUSTOM_Insert” is an event handler). 

With respect to claim 13, Iyer discloses:
wherein the secondary diagnostic context includes information about an exception and the primary diagnostic context includes program state prior to the exception (i.e., paragraph [0046], “The information may be provided in association with the step found to be not performed.  More in detail, the last node which has been performed at last may comprise a branch to a node being associated with the step 

With respect to claim 14, Iyer discloses:
wherein the procured secondary diagnostic context indicates a null reference symptom (i.e., “a non-performed step”/ “a step can be determined which has not been executed due to the occurrence of the error”; also see Fig.4, step 461- admin user name not match –  login failure/null reference) which is associated with a computing functionality defect of a program (see Fig.1: S140 –Determining a Non-Performed Step, and paragraph [0045], “a step can be determined which has not been executed due to the occurrence of the error (S140)”), and the identified suspect cause accordingly includes at least one of the following higher priority cause candidates: a faulty assignment cause;  a faulty function call result cause;  a heap corruption cause;  a buffer overrun cause;  a reentrant overwrite cause;  or a wrong database connection string cause (i.e., Fig.4, item 470 – reason: Difference in Admin User name and record in mpi userhead will result in UI login failure” – Notes: a faulty assignment cause). 

With respect to claim 18, Iyer discloses:
wherein ascertaining the primary diagnostic context comprises performing a static backward data flow analysis (i.e., backward from “non-performed step” to  see paragraph [0046], “The information may be provided in association with the step found to be not performed.  More in detail, the last node which has been performed at last may comprise a branch to a node being associated with the step which has not been executed and a further branch to a leaf node.  The leaf node may comprise information indicating the reason why the error/exception occurred and may comprise also information how to remedy the error/exception.  So, based on the non-performed step it is possible to determine a leaf node (S150)”.).

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 8 above, and further in view of Thibadeau (Robert Harwell Thibadeau, US2006/0259895A1)
With respect to claim 9, Iyer does not explicitly disclose:
wherein the method avoids exposing any of the following to the software developer during an assistance period which begins with the procuring and ends with the identifying: any diagnostic context extractor user interface, any data flow static analyzer user interface, and any time travel debugger interface. 
		
		 	However, Thibadeau discloses wherein the method avoids exposing any of the following to the software developer for preventing from unauthorized access and inspect (i.e., paragraph [0032], “It is generally desirable to protect such information from unauthorized access and inspection, and to prevent such information from being exposed by execution of a command over the interface…but without revealing any data to a user”).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 8 above, and further in view of Damodaran (Damodaran et al., US2019/0243746A1)
With respect to claim 12, Iyer discloses:
wherein ascertaining the primary diagnostic context [comprises replaying at least a portion of the execution by using a time travel trace] (i.e., paragraph [0046], “The information may be provided in association with the step found to be not performed.  More in detail, the last node which has been performed at last may comprise a branch to a node being associated with the step which has not been executed and a further branch to a leaf node.  The leaf node may comprise information indicating the reason why the error/exception occurred and may comprise also 
Iyer does not explicitly disclose wherein ascertaining the primary diagnostic context comprises replaying at least a portion of the execution by using a time travel trace.
However, Damodaran discloses replaying at least a portion of the execution by using a time travel trace (i.e., “methods for analyzing and debugging distributed or multi-threaded events by replaying traces of message communication execution logs.  These systems and methods can employ a visual progress bar that allows for a programmer and/or software developer to review event logs to diagnose and debug program code that is executed over a distributed or multi-threaded computing environment”, see paragraph [0001]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Damodaran’s method into Iyer to ascertain the primary diagnostic context based on the received log files by replaying at least a portion of the execution by using a time travel trace. One would have been motivated to do so to “review event logs to diagnose and debug program code that is executed” as suggested by Damodaran  (i.e., paragraph [0001], ““methods for analyzing and debugging distributed or multi-threaded events by replaying traces of message communication execution logs.  These systems and methods can employ a visual progress bar that allows for a programmer and/or software developer to review event logs to diagnose and debug program code that is executed…”).

 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 8 above, and further in view of Grechanik
With respect to claim 15, Iyer does not explicitly disclose following, However,
Grechanik discloses: 
wherein the procured secondary diagnostic context indicates a timeout symptom, and the identified suspect cause accordingly includes at least one of the following higher priority cause candidates: a thread pool starvation cause;  an infinite loop cause;  a synchronization failure cause;  or a task completion failure cause (i.e., “…Example of symptoms of failures include but not limited to…computations that take much more time than they are supposed to, possible indicating infinite loops”, see col.1, lines 58-61). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Grechanik’s a timeout symptom paired with an infinite loop cause into Iyer’s non-performed step/error with reason in leaf node. One would have been motivated to do so to reduce cost for detecting and repairing a fault as suggested by Grechanik (i.e., col.1, lines 62-66, “The cost for detecting and repairing a fault…In attempt to reduce costs, many have developed manual and automatic method for detecting and repairing these faults”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 16 above and further in view of Swoboda (Gary L. Swoboda, US7,721,263B2)
With respect to claim 17, Iyer does not explicitly following limitation.
However Swoboda discloses:
wherein the procured secondary diagnostic context indicates a crash symptom, and the identified suspect cause accordingly includes at least one of the following higher priority cause candidates: a double free cause;  a use after free cause;  a reentrant overwrite cause;  a buffer overrun cause;  or a memory corruption cause. (i.e., col.2, lines 41-45, “data memory corruption can also result in program memory corruption causing the CPU execution to crash, as program and data share a unified memory. There is therefore a need to accurately trace the source code that is causing this malicious behavior”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Swoboda’s crash symptom with suspect cause into Iyer’s “method for finding root cause of errors and/or unexpected behavior of a monitored software application” (i.e., Abstract). One would have been motivated to do so to accurately trace the source code that is causing the crash as suggested by Swoboda (i.e., col.2, lines 41-45, “data memory corruption can also result in program memory corruption causing the CPU execution to crash, as program and data share a unified memory. There is therefore a need to accurately trace the source code that is causing this malicious behavior”).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 16 above and further in view of Flowers (Flowers et al., US2017/0323345A1)
With respect to claim 19, Iyer discloses:
wherein the program includes an executable component (i.e., “software application”), [the executable component which upon execution supports a public-facing website (see abstract “method for finding root cause of errors and/or unexpected behavior of a monitored software application”).
However, Flowers discloses the executable component (i.e., “communication tool”/”chat client” – see paragraph [0169]) which upon execution supports a public-facing website (i.e., “embedded into a public facing website” – see paragraph [0167]), and the computing functionality defect is associated with the executable component. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flowers’ public facing website implementation into Iyer’s debugging system for monitoring support/execution. One would have been motivated to do so to support self-service as suggested by Flowers (i.e., paragraph [0169], “Self-service …may include a communication tool embedded into a public facing website maintained by vendor…”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer and Cheong as applied on claim 16 above and further in view of Hofmann (Hofmann et al., US7,665,063) and  (Kashani et al., US2021/0089400A1)
With respect to claim 20, Iyer modified by Cheong does not explicitly disclose following limitations. However, Hofmann discloses:
wherein the method determines that a variable V was written during execution of a code statement X (i.e., col.19, lines39-43, “determine whether a variable that has just been changed (by a procedural assignment statement) corresponds to a variable”. Notes: indicating assignment statement is a possible cause of variable being changed/written.), [determines that X does not involve an intentional assignment to V, and accordingly determines that V was overwritten by a buffer overrun or another memory corruption].
Kashani discloses V was overwritten by a buffer overrun or another memory corruption (i.e., paragraph [0012], “For instance, an attacker may engineer a buffer overrun of a local variable on the stack that is formed to cause the return address to be overwritten with a jump to malicious code”. Notes: indicating buffer overrun is a possible cause of variable being changed/written).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hofmann and Kashani about possible causes for variable written, and determines that X does not involve an intentional assignment to V, and accordingly determines that V was overwritten by a buffer overrun or another memory corruption based on taught variable written causes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciano et al., (US2020/0285564A1) discloses a method determine possible causes from knowledge base for the exception/error during execute the program.
Basu et al., (US2020/0241949A1) discloses a method for collaborative evidence-based problem investigation and resolution for detective programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z. W./
Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192